Citation Nr: 9923822	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  97-27 041 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to benefits under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from February 1966 to August 
1968.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas. 


FINDINGS OF FACT

1.  There is no medical evidence linking the cause of the 
veteran's death to service.  

2.  The veteran's death was not hastened by treatment 
provided through a VA facility.  


CONCLUSIONS OF LAW

1.  The appellant's claim of entitlement to service 
connection for the cause of the veteran's death is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).  

2. The appellant's claim of entitlement to benefits under 
38 U.S.C.A. § 1151 is not well grounded.  38 U.S.C.A. § 1151 
(West Supp. 1997); 38 C.F.R. § 3.358 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for the Cause of the Veteran's Death

The initial inquiry in reviewing any claim before the Board 
is whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The appellant carries the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  If the appellant has not presented 
a well-grounded claim, that appeal must fail.  While the 
claim need not be conclusive, it must be accompanied by 
supporting evidence; a mere allegation is not sufficient.  
Trick v. Derwinski, 2 Vet. App. 609 (1992).  In cases which 
the determinative issue is one involving medical causation, 
competent medical evidence is required to establish a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  In this case, following a review of all of the 
evidence the Board finds that the appellant's claim is not 
substantiated by competent evidence, and as such it fails to 
meet the threshold requirement.  Therefore, the Board 
concludes that the appellant's claim is not well-grounded.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312.  The 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  The contributory cause of death is one that 
contributed substantially or materially, combined to cause 
death, or aided or lent assistance to the production of 
death. 38 C.F.R. § 3.312(c).

The veteran died in April 1997.  A death certificate lists 
the immediate causes of death as respiratory failure, adult 
respiratory distress syndrome, and chronic myelogenous 
leukemia and identifies chemotherapy as a significant 
condition contributing to death.  An autopsy protocol 
identifies chronic myeloid leukemia as the veteran's major 
underlying pathology, which contributed to the veteran's 
pericardial an pulmonary hemorrhage and probably to the 
mucosal hemorrhage of the urinary bladder.  That report 
attributed the veteran's death to cardiopulmonary failure 
with the lungs playing the major contributing role.  The 
appellant seeks service connection for the causes of the 
veteran's death, maintaining that leukemia was caused by 
Agent Orange exposure in service.  

As an initial matter the Board observes that the statutory 
presumption that certain diseases are the result of exposure 
to an herbicide in service is inapplicable to the disorders 
for which the appellant seeks service connection.  Service 
connection, in this respect, is presumed for number of 
diseases arising in veterans who have been determined to have 
been exposed to certain herbicide agents.  This list of 
diseases does not include leukemia or any other disorder 
identified as the cause of the veteran's death.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307; 3.309(e).  The inclusion of 
certain diseases, as opposed to others, within this list 
reflects a determination by the Secretary of Veterans Affairs 
(Secretary), based on sound medical evidence, that there 
exits a positive association between (A) the occurrence of 
those diseases in humans and (B) the exposure of humans to an 
herbicide agent.  38 U.S.C.A. § 1116(b)(1); 61 Fed. Reg. 
41368-41371 (1996).  Moreover, the Secretary, under the 
authority granted by the Agent Orange Act of 1991, 
specifically has indicated that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for a number of diseases, including leukemia and any 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
61 Fed.Reg. 41442-41449 (1996).  Service connection under 
this presumption, therefore, is not available to the 
appellant.

The appellant may, of course, seek to establish service 
connection for the diseases resulting in the veteran's death 
by resort to the general principles of law relating to 
service connection.  Service connection may be granted for a 
disorder that was incurred in or aggravated during the 
veteran's active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  A number of diseases, including malignant tumors 
and arteriosclerotic disease, are presumed to have been 
incurred in service if manifested within a year of separation 
from service to a degree of 10 percent or more.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A well-grounded claim for service connection, moreover, 
requires that three elements be satisfied.  First, there must 
be competent evidence of a current disability, as established 
by a medical diagnosis; second, there must be evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
third, there must be competent evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

Alternatively, a claim may be well grounded based upon 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  That 
evidence must be medical, unless is relates to a condition 
that may be attested to by lay observation.  If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

Although service medical records identify the presence of 
pneumonia at one point, they do not identify the presence of 
chronic respiratory disorder.  Neither service medical 
records nor post-service treatment records identify the 
presence of a malignancy or of heart disease within a year of 
the veteran's separation from service.  The claims file also 
reflects no medical opinion linking to service any disease 
associated with the veteran's death, and in particular 
reflects no medical opinion linking leukemia to exposure to 
an herbicide in service.  

The appellant has submitted literature which indicates that 
certain chemicals have been associated with leukemia.  A 
medical article or treatise is sufficient to render a claim 
well grounded, if it discusses generic relationships with a 
sufficient degree of certainty that under the specific facts 
of the case there is a plausible causality based upon 
objective facts.  See Wallin v. West, 11 Vet. App. 509, 513 
(1998); Sacks v. West, 11 Vet. App. 314, 317 (1998).  
However, the literature the appellant has submitted does not 
specifically identify Agent Orange, let alone suggest any 
probability that Agent Orange played any role in producing 
the veteran's leukemia and is too general and inconclusive to 
provide the requisite medical evidence demonstrating a causal 
relationship between the claimed disabilities and service.  
This information, therefore, does not constitute competent 
evidence of a nexus required for a well grounded claim.  

The appellant has proffered her own opinions concerning the 
etiology of the veteran's leukemia and has indicated that she 
believes the regulations pertaining to Agent Orange exposure 
should be amended to include leukemia within the list of 
diseases for which service connection is presumed in Agent 
Orange exposed service veteran's.  However, "[w]here the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well-grounded claim requirement of section 
5107(a)."  Caluza, 7 Vet. App. 504.  Without such evidence 
the appellant's claim for service connection for the cause of 
the veteran's death is not well grounded.  

II.  38 U.S.C.A. § 1151

Pursuant to 38 U.S.C.A. § 1151, compensation is available for 
a "qualifying additional disability" in the same manner as 
if such additional disability were service-connected.  A 
disability is a qualifying disability, if it is was not the 
result of the veteran's willful misconduct; it was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary; and the proximate cause of the disability was 
either an event not reasonably foreseeable or fault on the 
part of the Department.  See also 38 C.F.R. § 3.358.  

The appellant maintains that the veteran's leukemia was 
treated inadequately through the VA and that the VA's 
inadequate treatment hastened the veteran's death.  There is 
no medical opinion in the claims file, however, that the 
veteran's death was hastened as a result of inadequate 
treatment received through the VA.  The certificate of death 
identifies induction chemotherapy as a significant condition 
contributing to death.  However, a March 1999 Veterans Health 
Administration (VHA) opinion, which clarifies that entry, 
reflects that the cause of the veteran's death was the 
veteran's malignancy.  Moreover, there is no medical evidence 
suggesting that the veteran's death was the caused by either 
an event not reasonably foreseeable or fault on the part of 
health care providers.  As such the appellant's claim is not 
well grounded.  See Boeck v. Brown, 6 Vet. App. 14 (1993). 



ORDER

A claim for service connection for the cause of the veteran's 
death is denied.  

Entitlement to compensation under 38 U.S.C.A. § 1151 for the 
cause of the veteran's death is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals






